NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 9/1/2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A method for ablation, comprising the steps of: inserting a probe into a body of a living subject, the probe having an ablation electrode; prior to ablation and prior to the probe being put into a contacting relationship with a target tissue: selecting a contact force between the ablation electrode and the target tissue, a power level and a time interval; calculating a predicted lesion size that would result from placing the ablation electrode in the contacting relationship with the target tissue at the contact force while 
The closest prior art is regarded as Govari et al. (2011/0152856, previously cited).  Govari et al. discloses a method of ablation comprising the steps of choosing a contact force between an ablation electrode and a target tissue and making a prediction of a lesion size by modeling the lesion size as a function of contact force, power level, and time interval, and iterating the step of making a prediction of the lesion size until a saturation point is found, and ablating the target tissue with a corresponding contact force, power level, and time interval corresponding to a predicted lesion size that is Lambert et al. (WO2012/092275, previously cited) also teach a method of ablating for predicting lesion size based on contact force, power, and time to determine when a saturation point is reached, but fail to disclose the iterating of predictions to be done prior to ablation and instead discloses it to be done during real time.  See PTAB decision of 7/1/2020. 
Claims 1-2 & 10-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794